Exhibit 10.80

THIRD AMENDMENT TO

AGREEMENT AND PLAN OF MERGER

This Third Amendment to Agreement and Plan of Merger (the “Amendment”), made and
entered into as of December 29, 2008, amends that certain Agreement and Plan of
Merger by and among Plains Capital Corporation, a Texas corporation (“Parent”),
PlainsCapital Bank, a Texas banking association (the “Bank”), First Southwest
Holdings, Inc., a Delaware corporation (the “Company”), and Hill A. Feinberg, as
Stockholders’ Representative, dated as of November 7, 2008, as amended by that
certain First Amendment to Agreement and Plan of Merger and that certain Second
Amendment to the Agreement and Plan of Merger (collectively, the “Merger
Agreement”). Any terms used but not defined where first used shall have the
meanings set forth in the Merger Agreement.

RECITALS

A. The parties hereto have entered into the Merger Agreement governing the
merger of the Company with and into FSWH Acquisition LLC, a Delaware limited
liability company and a wholly-owned direct subsidiary of the Bank (“Merger
Sub”).

B. The parties hereto desire to amend the Merger Agreement to amend the
definition of “Aggregate ARS Face Value” set forth in Section 2.8(b) of the
Merger Agreement.

AGREEMENT

In consideration of the mutual covenants, representations, warranties and
agreements contained in this Amendment and the Merger Agreement, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1. Section 2.8(b) of the Merger Agreement is hereby deleted in its entirety and
replaced with the following:

“(b) Subject to Section 2.8 hereof, upon the last day of the forty-ninth
(49th) month following the Closing Date (the “Earnout Distribution Date”), each
Company Stockholder (other than Company Stockholders who properly exercised
appraisal rights pursuant to Section 262 in connection with the Merger, which
such Company Stockholders shall have the rights as provided in Section 2.7(g))
shall receive from Parent that number of shares of Parent Common Stock equal to
the difference between: (i) the product of multiplying (x) the Escrowed Earnout
Shares by (y) such holder’s Pro Rata Percentage by (z) the applicable
“Distribution Percentage of Escrowed Earnout Shares” set forth in the far right
column of the table set forth in Exhibit B attached hereto (the “Earnout
Calculation Table”) less (ii) the product of multiplying (y) the ARS Loss Share
Equivalent by (z) such holder’s Pro Rata Percentage less (iii) the product of
multiplying (y) the Municipal Derivative Litigation Liabilities Share Equivalent
by (z) such holder’s Pro Rata Percentage less (iv) the product of multiplying
(y) the Excess Dividend Share Equivalent by (z) such holder’s Pro Rata
Percentage. The applicable Distribution Percentage of Escrowed Earnout Shares
shall be the percentage that the



--------------------------------------------------------------------------------

Aggregate ARS Market Value (as defined below), represents of the Aggregate ARS
Face Value (as defined below). For purposes of this Agreement, “Aggregate ARS
Market Value” shall mean the aggregate value (following deduction of reasonable
expenses associated with the consummation of the transactions contemplated by
the following (A) and (B)) of the ARS as follows: (A) if all or a portion of the
ARS are sold prior to the last day of the forty-eighth (48th) month immediately
following the Closing Date (the “Earnout Calculation Date”), the sum of: (i) the
aggregate actual sales price of any ARS sold between the date of signing this
Agreement and the Earnout Calculation Date, net of any commissions related to
such sale, and (ii) the aggregate value of the ARS not so sold when
marked-to-market in accordance with GAAP as of the Earnout Calculation Date
utilizing the same valuation standards and principles used in the Duff & Phelps
Opinion, or (B) if none of the ARS are sold between the date of signing this
Agreement and the Earnout Calculation Date, the aggregate value of the ARS when
marked-to-market in accordance with GAAP as of the Earnout Calculation Date
utilizing the same valuation standards and principles used in the Duff & Phelps
Opinion. For purposes of this Agreement, “Aggregate ARS Face Value” shall mean
the sum of: (i) the face amount of the ARS owned by FSC and its Affiliates as of
the date of signing this Agreement and (ii) the face amount of the Repurchased
FINRA Settlement ARS. Any Escrowed Earnout Shares that are not distributed on
the Earnout Distribution Date pursuant to this Section 2.8 shall no longer be
outstanding and shall be cancelled (“Cancelled Escrowed Earnout Shares”). Any
dividends declared with respect to such Cancelled Escrowed Earnout Shares,
including any interest earned thereon, shall be repaid by the Escrow Agent to
Parent on the Earnout Distribution Date as the Excess Dividend Amount as
provided in this Section 2.8(b) and Section 2.8(d).”

2. Except as modified by this Amendment, the Merger Agreement shall remain
unmodified and is confirmed as being in full force and effect.

3. This Amendment may be executed in multiple counterparts, each of which shall
be deemed to be an original by the parties executing such counterpart, but all
of which shall be considered one and the same instrument.

4. This Amendment shall be governed by, and construed in accordance with the
laws of the State of Texas, regardless of the laws that might otherwise govern
under applicable principles of conflicts of laws.

5. This Amendment shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed by each of the parties
hereto as of the date first written above.

 

FIRST SOUTHWEST HOLDINGS, INC.

By:

  /s/ Hill A. Feinberg   Hill A. Feinberg   Chairman and Chief Executive Officer

PLAINS CAPITAL CORPORATION

By:

  /s/ Alan B. White   Alan B. White   Chairman and Chief Executive Officer

PLAINSCAPITAL BANK

By:

  /s/ Alan B. White   Alan B. White   Chairman and Chief Executive Officer

FSWH ACQUISITION LLC

By:

  /s/ Alan B. White   Alan B. White   Manager

HILL A. FEINBERG,

as Stockholders’ Representative

/s/ Hill A. Feinberg

Hill A. Feinberg

Signature Page to

Third Amendment to Agreement and Plan of Merger